DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 06/14/2022.
Claims 1-10, 12, 14 and 17-20 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-10, 12, 14 and 17-20 have been considered but are moot in view of the new ground(s) of rejection. 
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the Double Patent rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,893,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the U.S. Patent No. 10,893,430 and since the referenced the U.S Patent and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #: 17/100,136 (136’) 
US Patent #: 10,893,430  (430’)
Claim 1. A method for transmitting channel state information (CSI), comprising:
Claim 1. A method for transmitting channel state information (CSI), comprising: 
receiving, by a terminal device, downlink control information (DCI) transmitted by a network device; determining, by the terminal device, whether or not to report CSI according to the DCI; and 

transmitting, by the terminal device, the CSI of the terminal device to the network device when the terminal device determines to report the CSI.


wherein the DCI comprises the physical resource configuration information for reporting the CSI, before the transmitting, by the terminal device, the CSI of the terminal device to the network device, the method further comprises: determining by the terminal device, according to the physical resource configuration information for reporting the CSI, a first reporting resource for reporting the CSI of the terminal device; 






determining, by the terminal device, according to the physical resource configuration information for reporting the CSI the first reporting resource for reporting the CSI of the terminal device comprises: determining, by the terminal device, according to the physical resource configuration information for reporting the CSI, a first resource region for transmuting the CSI of the terminal device; and determining, by the terminal device, from resources of the first resource region, the first reporting resource for transmitting the CSI of the terminal device.
receiving, by a first terminal device, downlink control information (DCI) transmitted by a network device; determining, by the first terminal device, according to the DCI, whether it is necessary to report CSI; and 

when the first terminal device determines that it is necessary to report the CSI, transmitting, by the first terminal device, the CSI of the first terminal device to the network device; 

wherein before the transmitting, by the first terminal device, the CSI of the first terminal device to the network device according to the DCI, the method further comprising: measuring, by the first terminal device, the CSI of the first terminal device; wherein the DCI comprises resource configuration information for measuring the CSI, wherein the measuring, by the first terminal device, the CSI of the first terminal device comprises: determining, by the first terminal device, according to the resource configuration information for measuring the CSI, a first measurement resource for measuring the CSI of the first terminal device; and 

measuring, by the first terminal device, the CSI of the first terminal device according to the first measurement resource; wherein the determining, by the first terminal device, according to the resource configuration information for measuring the CSI, the first measurement resource for measuring the CSI of the first terminal device comprises: determining, by the first terminal device, according to a first measurement resource configuration comprised in the resource configuration information for measuring the CSI, the first measurement resource for measuring the CSI of the first terminal device; 


17. The method according to claim 5, wherein the DCI comprises the resource configuration information for measuring the CSI, before the transmitting, by the terminal device, the CSI of the terminal device to the network device, the method further comprises: determining, by the terminal device, according to the resource configuration information for measuring the CSI, a first measurement resource for measuring the CSI of the terminal device: wherein before the determining, by the terminal device, according to the resource configuration information for measuring, the CSI, the first measurement resource for measuring the CSI of the terminal device, further comprising: receiving, by the terminal device, N first measurement resource configuration transmitted by the network device.
18. The method according to claim 17, wherein the determining, by the terminal device, according to the resource configuration information for measuring the CSI, the first measurement resource for measuring the CSI of the terminal device comprises: determining, by the terminal device according to indication information about measurement resource configuration comprised in the resource configuration information for measuring the CSI, M first measurement resource configuration from the N first measurement resource configuration; and determining, by the terminal device, according to the M first measurement resource configuration, the first measurement resource for measuring the CSI of the terminal device, wherein M is an integer greater than or equal to 1 and less than or equal to N, and N is an integer greater than or equal to 1.





wherein before the determining, by the first terminal device, according to the resource configuration information for measuring the CSI, the first measurement resource for measuring the CSI of the first terminal device, the method further comprising: receiving, by the first terminal device, N first measurement resource configuration transmitted by the network device; wherein the determining, by the first terminal device, according to the resource configuration information for measuring the CSI, 




the first measurement resource for measuring the CSI of the first terminal device comprises: determining, by the first terminal device, according to indication information about measurement resource configuration comprised in the resource configuration information for measuring the CSI, M first measurement resource configuration from the N first measurement resource configuration; and determining, by the first terminal device, according to the M first measurement resource configuration, the first measurement resource for measuring the CSI of the first terminal device, wherein M is an integer greater than or equal to 1 and less than or equal to N, and N is an integer greater than 1.


Although the conflict claims are not identical, they are not patentably distinct from each other because 136’ discloses the method for transmitting channel state information (CSI), comprising:
	receiving…, determining… and transmitting… by the terminal device 
	wherein the DCI comprises the physical resource configuration information for reporting the CSI,
	wherein the determining, by the terminal device, according to the physical resource configuration information for reporting the CSI the first reporting resource for reporting the CSI of the terminal device
according to the resource configuration information for measuring the CSI, the first measurement resource for measuring the CSI of the terminal device
136’ does not discloses the phrase “first terminal device” and other limitations in claims 17-18 (as described hereinabove) in the independent claims 1 of instant application. However, it would have been obvious to one or ordinary skill in the art to determined “a terminal device” corresponding to “first terminal device” and combinations of limitation of  claims 1 and 17-18 corresponding to omit the features in the U.S. Patent as the instant application. Therefore, they are not patentably distinct from each other.
Regarding claims 19-20 are rejected for the same reasons as claim 1 described above corresponding to U.S. Patented claims 1 and 12.
6.	Therefore, this is nonstatutory obviousness-type double patenting rejection because the conflicting claims in the U. S. Patent. 10,893,430.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (WO 2012/094990 A1) in view of Sadeghi et al. (US 2018/0063736 A1).
Regarding claim 1,  Fan teaches a method for transmitting channel state information (CSI), comprising: 
	receiving, by a terminal device, downlink control information (DCI) transmitted by a network device (the user equipment receiving transmission configuration information of the CSI sent by the base station and transmission configuration information is downlink control information (DCI) configured schedule information of the CSI see Fan: Page 6 line 9; Step 201; Fig.8 lines 14-17); 
	determining, by the terminal device, whether or not to report CSI according to the DCI (The user equipment receives scheduling information of CSI sent by the base station by using a UL grant in the DCI message and CSI reporting is schedule or trigged by a UL grant and UL grant does not report periodic CSI if the user equipment does not receive the corresponding reporting time see Fan: Page 6 line 13; Page 10 lines 5-9 Method 1); and 
transmitting, by the terminal device, the CSI of the terminal device to the network device when the terminal device determines to report the CSI (The user equipment reports the CSI to the base station by using the PUSCH according to the transmission configuration information and the scheduling information see Fan: Page 6 line 14-17 Step 203); 
wherein the DCI comprises physical resource configuration information for reporting the CSI (the number of PRB blocks and configuration for more than one PRB see Fan:  Page 8 line 54), codebook indication information, and codebook subset constraint information (MSB bit and LSB of MCS code such as QPSK  see Fan: lines 35-43); 
before the determining, by the terminal device, the CSI of the terminal device to the network device (scheduling information of the Grant indication based on frequency domain resource allocation and MCS see Fan: Page 7 line 61- Page 8 line 8).
Fan does not explicitly teaches the method further comprises: 
receiving, by the terminal device, a physical resource index transmitted by the network device, wherein the physical resource index is used to indicate a position of a resource for transmitting the CSI of the terminal device; 
determining, by the terminal device, according to the physical resource configuration information for reporting the CSI, a first resource region for transmitting the CSI f other terminal device; and 
determining, by the terminal device, from the resources of the first resource region according to the physical resource index, a first reporting resource for transmitting the CSI of the terminal device, wherein the resources of the first resource region are time domain resource or frequency domain resources for reporting the CSI. 
However Sadeghi teaches the method further comprises: 
receiving, by the terminal device, a physical resource index transmitted by the network device, wherein the physical resource index is used to indicate a position of a resource for transmitting the CSI of the terminal device (WTRU 601 receiving configuration, which include the subframe index or a subframe offset which may indicate the subframe (or the number of the subframe) which may contain the measurement reference signal, the measurement reference signal reuse pattern; and configuration for one or more zero-power CSI-RS, non-zero-power CSI-RS, and/or CSI-IM see Sadeghi: ¶[0216]; Fig.6); 
determining, by the terminal device, according to the physical resource configuration information for reporting the CSI, a first resource region for transmitting the CSI of the terminal device (WTRU 402 receiving message1 in LAA uses channel 440 for transmitting CSI report see Sadeghi: 460-490; Fig.4; ¶[0138-0139]); and 
determining, by the terminal device, from the resources of the first resource region according to the physical resource index, a first reporting resource for transmitting the CSI of the terminal device (The set or subset of resources may, for example be indicated as an index, for example, to the eNode-B. As an example, a WTRU may report the subframes or time period for which a reporting parameter, for example, CQI, PMI, RI, CSI-RS related parameters or measurements, for example, RSRP, RSRQ, RSSI, eRSSI, interference, SNR, SINR, and the like, may have been measured and/or calculated. The subframes may be identified by an index or indices (for example, exact or absolute index or indices of the subframes see Sadeghi: ¶[0512]), wherein the resources of the first resource region are time domain resource or frequency domain resources for reporting the CSI (he WTRU may (or may only) use the channel resources for the measurement which may be within the averaging window and which may be indicated in the related measurement indication. An averaging window may be described frequency and/or time domain see Sadeghi: ¶[0180]; Fig.4) in order to meet the increasing high demand for broadband data  (see Sadeghi: ¶[0002]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Fan to include (or to use, etc.) the method further comprises: receiving, by the terminal device, a physical resource index transmitted by the network device, wherein the physical resource index is used to indicate a position of a resource for transmitting the CSI of the terminal device; determining, by the terminal device, according to the physical resource configuration information for reporting the CSI, a first resource region for transmitting the CSI f other terminal device; and determining, by the terminal device, from the resources of the first resource region according to the physical resource index, a first reporting resource for transmitting the CSI of the terminal device, wherein the resources of the first resource region are time domain resource or frequency domain resources for reporting the CSI as taught by Sadeghi in order to meet the increasing high demand for broadband data  (see Sadeghi: ¶[0002]).
Regarding claim 2, the modified Fan taught the method according to claim 1 as described hereinabove. Fan further teaches wherein the determining, by the terminal device, whether or not to report the CSI according to the DCI comprises: determining whether or not to report the CSI according to trigger information of the DCI (trigger by UL grant the dynamic CSI reporting and configuration format of DCI scramble indicates bit value for NDI field see Fan: Page 9 lines 23-33; Page 8 lines 21-26).
Regarding claim 3, the modified Fan taught the method according to claim 2 as described hereinabove. Fan further teaches wherein the trigger information for determining whether or not to report the CSI includes a bit sequence (configuration format of DCI scramble indicates bit value for NDI field see Fan: Page 8 lines 21-26).
Regarding claim 4, the modified Fan taught the method according to claim 2 as described hereinabove. Fan further teaches wherein the trigger information for determining whether or not to report the CSI includes a plurality of bits (number of time for reporting based on scheduled information and effectively continued for a period of time see Fan: Page 8 line 1-2).
Regarding claim 5, the modified Fan taught the method according to claim 1 as described hereinabove. Fan further teaches wherein the DCI comprises at least one of the following: resource configuration information for measuring the CSI (the number of PRB blocks and configuration for more than one PRB see Fan:  Page 8 line 54), codebook indication information, and codebook subset constraint information (MSB bit and LSB of MCS code such as QPSK  see Fan: lines 35-43).
Regarding claim 6, the modified Fan taught the method according to claim 1 as described hereinabove. Fan further teaches wherein the physical resource configuration information for reporting the CSI is used to indicate a physical resource used by the terminal device to report the CSI (configuration format of DCI scramble indicates bit value for NDI field for each user equipment see Fan: Page 8 lines 21-26).
Regarding claim 7, the modified Fan taught the method according to claim 5 as described hereinabove. Fan further teaches wherein the resource configuration information for measuring the CSI is used to indicate a resource used by the terminal device to measure the CSI (the number of PRB blocks and configuration for more than one PRB see Fan:  Page 8 line 54).
Regarding claim 8, the modified Fan taught the method according to claim 5 as described hereinabove. Fan further teaches wherein the codebook indication information used to indicate a codebook based on which the terminal device measures the CSI and reports the CSI (MSB bit and LSB of MCS code such as QPSK  see Fan: lines 35-43).
Regarding claim 9, the modified Fan taught the method according to claim 5 as described hereinabove. Fan further teaches wherein the codebook subset constraint information is used to indicate a codeword based on which the terminal device measures the CSI and reports the CSI (MCS as codeword see Fan: Page 8 line 6).
Regarding claim 10, the modified Fan taught the method according to claim 5 as described hereinabove. Fan further teaches wherein the physical resource configuration information for reporting the CSI is used to indicate a respective physical resource used by each of the plurality of terminal devices that needs to report the CSI to report the CSI (the number of PRB blocks and configuration for more than one PRB and see Fan:  Page 8 line 54).
Regarding claim 14, the modified Fan taught the method according to claim 1 as described hereinabove. Fan further teaches wherein the transmitting, by the terminal device, the CSI of the terminal device to the network device comprises: transmitting, by the terminal device, the CSI of the terminal device to the network device over the first reporting resource (The semi-persistent scheduling information of the periodic CSI is used to indicate that the user equipment reports the frequency domain resources of the periodic CSI, and the scheduling parameters that need to be followed according to some CSIs, such as the MCS see Fan: Page 8 line 5-8).
Regarding claim 17, the modified Fan taught the method according to claim 5 as described hereinabove. Fan further teaches wherein the DCI comprises the resource configuration information for measuring the CSI, before the transmitting, by the terminal device, the CSI of the terminal device to the network device, the method further comprises: determining, by the terminal device, according to the resource configuration information for measuring the CSI (scheduling information of the Grant indication based on frequency domain resource allocation and MCS see Fan: Page 7 line 61- Page 8 line 8), a first measurement resource for measuring the CSI of the terminal device: wherein before the determining, by the terminal device, according to the resource configuration information for measuring, the CSI (user equipment transmit on the preferred channel based on configuration of base station to provide resource utilization  “The user equipment can transmit CSI on the preferred channel configured by the base station, which enables the frequency domain resource utilization to be more effective” see Fan: Page 6 line 19-20), the first measurement resource for measuring the CSI of the terminal device, further comprising: receiving, by the terminal device, N first measurement resource configuration transmitted by the network device (The user equipment receives scheduling information of CSI sent by the base station by using a UL grant in the DCI message and DCI message include the number of time  and effectively continued for a period of time for reporting based on schedule information see Fan: Page 6 line 13; Fan: Page 8 line 1-2).
Regarding claim 19, claim 19 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 19 recited a non-transitory computer readable medium that perform method of claim 1.
Regarding claim 20, claim 20 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 20 recited an apparatus that perform method of claim 1.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (WO 2012/094990 A1) in view of Sadeghi et al. (US 2018/0063736 A1) and further in view of You et al. (US 2016/0150509 A1).
Regarding claim 12, the modified Fan taught the method according to claim 5 as described hereinabove. The modified Fan does not explicitly teaches the resource configuration information for measuring, the CSI comprises at least one of resource configuration for downlink pilot signal or resource configuration for measuring interference.
	However, You teaches the resource configuration information for measuring, the CSI comprises at least one of resource configuration for downlink pilot signal or resource configuration for measuring interference (measure interference on a CSI reference resource “if the IMR is explicitly configured for the UE, the UE measures interference on the IMR and calculates CSI under the assumption that the measured interference is interference on a CSI reference resource which is reference for CSI measurement” see You: ¶[0141]) in order to enhance transmitting or receiving channel state information (see You: ¶[0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Fan to include (or to use, etc.) the resource configuration information for measuring, the CSI comprises at least one of resource configuration for downlink pilot signal or resource configuration for measuring interference as taught by You in order to enhance transmitting or receiving channel state information (see You: ¶[0002]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


July 12, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478